Citation Nr: 0206894	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  94-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a right leg 
disorder.

2.  Entitlement to a compensable evaluation for residuals of 
a left knee injury.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
November 1972.  

This case came before the Board of Veterans Appeals (Board) 
on appeal from a March 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

The Board remanded the case for additional development in 
1996.  The case has been returned to the Board.


FINDINGS OF FACT

1.  A right leg injury was not shown during service.

2.  There is no competent medical evidence relating the 
veteran's right knee disability to any disease or injury 
during active military service.

3.  The veteran was notified to report for scheduled VA 
examinations for the service-connected left knee disability 
at issue.  

4.  The record contains no complaints, findings, or diagnoses 
pertaining to the veteran's service-connected residuals of a 
left knee injury.


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in service.  38 
U.S.C.A. §§ 1110, 5100 et. seq. (West 1991 & Supp. 2001); 38 
C.F.R. § 3.303 (2001).

2.  The criteria for a compensable evaluation for the 
veteran's residuals of a left knee injury were not met.  
38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.71a, 4.118, Diagnostic Codes 5260, 5261, 
7805 (2001); 66 Fed. Reg. 45,620 et seq. (Aug. 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, service medical records include a July 1972 
notation made at Ft. Hood, Texas, which reflects that the 
veteran complained of left knee pain and reported having been 
hit on the left knee by a rock while in Vietnam.  At 
separation from service in November 1972, the veteran's claim 
for VA compensation included residuals of a left leg wound 
sustained in Vietnam.  On the basis of the service medical 
records, and a VA examination in February 1973 that referred 
only to a left knee injury, the RO granted service connection 
for residuals of injury to the left knee in March 1973 and 
assigned a noncompensable rating under Diagnostic Code 7805, 
effective from November 1972.  This disability evaluation has 
remained in effect to the present.

In February 1990, and again in January 1993, the veteran 
filed a claim for an increased rating for his service-
connected "right knee" disability.  In the VA Form 21-4138, 
received in January 1993, the veteran requested that his 
service-connected rating be amended to include arthritis.  
This appeal arises from the March 1993 rating decision that 
both denied service connection for a right knee disability 
and continued the noncompensable rating for the service-
connected left knee disability.  The Board, in its January 
1996 Remand, directed the RO to determine whether the veteran 
wished to continue his appeal for his service-connected left 
knee disorder, and if so, to determine the current severity 
of this disability by examination.  The veteran has continued 
to assert that he is - or should be - service-connected for 
residuals of a right knee injury, and that he never injured 
his left knee in service.  In essence, he is contending that 
service connection has been granted for disability of the 
wrong knee.  He did not specifically clarify whether he 
wishes to continue the appeal concerning the evaluation of 
the service-connected left knee disability.  As that issue 
has not been withdrawn, it remains before the Board on 
appeal.

The Board notes that the veteran's service medical records do 
not show complaints, findings, or diagnoses of a right leg or 
knee injury.  His October 1972 separation examination report 
showed no complaints or diagnoses of a right leg or right 
knee injury.  Further, a February 1973 VA examination only 
shows findings of a left knee injury.  There were then no 
complaints or findings of a right leg or knee injury.  

I.  Service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993). 

In order for VA to process claims, individuals applying for 
benefits have a responsibility to cooperate with the agency 
in the gathering of the evidence necessary to establish 
allowance of benefits.  Morris v. Derwinski, 1 Vet. App. 260, 
264 (1991).  The United States Court of Appeals for Veterans 
Claims (Court) has held that although the VA is required by 
statute and case law to assist veterans in the development of 
claims, the duty to assist is not always a one-way street.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  When, as 
here, a claimant fails to report for an examination in 
conjunction with a claim for compensation, the claim shall be 
adjudicated on the evidence of record.  38 C.F.R. § 3.655.  A 
claimant must be prepared to meet his or her obligations by 
cooperating with VA's efforts to provide an adequate medical 
examination and submitting to the Secretary all medical 
evidence supporting his claim.  See Olson v. Principi, 3 Vet. 
App. 480 (1992).

As noted above, in January 1993, the veteran requested that 
his service-connected "right leg" condition be examined and 
evaluated.  VA medical records from 1990 to 1996 reveal that 
the veteran complained of right knee pain reportedly due to a 
war injury in Vietnam.  Evaluations demonstrated findings of 
pain, swelling, stiffness, and instability.  Diagnoses 
included chronic right knee pain, chondromalacia of the right 
knee, and patella bursitis versus tendonitis.  

The RO scheduled examinations of the right knee in August 
1996, July 1997, November 1997, May 1998, and July 1999, as 
well as fee basis examinations in January 2000.  The veteran 
failed to report to any of these examinations. 

A January 1999 VA examination was to determine the nature and 
extent of the veteran's service-connected left knee 
disability.  However, the veteran insisted that his right 
knee, rather than his left knee, should be examined.  He 
reported that he injured his right knee in service from a 
concussion from a rocket, that he was airlifted out, and his 
right knee was placed in a cast.  He reported continued right 
knee pain since that time.  The diagnoses included mild 
degenerative joint disease of the right knee and 
patellofemoral pain syndrome or arthralgias.

VA medical records from 1999 to 2001, to include VA hospital 
discharge summaries, continue to show the veteran's complaint 
of chronic right knee pain due to injury in service.  X-ray 
studies reveal mild degenerative joint disease and soft 
tissue swelling.  Diagnoses include chronic right knee pain 
and arthralgia of the right knee.  A June 2000 VA medical 
record notes the veteran's report of war injury to the right 
knee with current complaints of pain, swelling, and 
stiffness.  The impression was chronic right knee pain 
secondary to trauma sustained with shrapnel with an explosive 
device.  There is no indication that the VA physician 
reviewed the veteran's service medical records prior to this 
diagnosis.

The veteran is competent to report that on which he has 
personal knowledge, that is what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
indicate that the veteran has specialized medical training so 
as to be competent to render a medical opinion.  As noted 
above, VA medical records contain a diagnosis of chronic 
right knee pain secondary to trauma sustained with shrapnel 
with an explosive device.  However, this opinion appears to 
be based solely on the veteran's reported history, which is 
not consistent with the service medical records and earlier 
statements of the veteran in his 1972 claim and 1973 VA 
examination.  The Court has held that, when a physician 
merely restates in the record the medical history provided by 
the veteran, unenhanced by additional medical comment, this 
evidence is not considered competent evidence.  See LeShore 
v. Brown, 8 Vet. App. 406 (1995).

Upon review, the evidence of record does not support a 
conclusion that the veteran's right knee disability is 
attributable to service.  Service medical records only reveal 
the diagnosis of a left knee injury in service; they do not 
show a diagnosis of a right knee injury during service.  This 
is consistent with the veteran's 1972 claim at separation 
from service and statements he gave at his 1973 VA 
examination.  Moreover, the description by the veteran, in 
statements dated in the 1990s, of his alleged right knee 
injury and treatment in service is fairly consistent with the 
more contemporaneous service medical records concerning his 
left knee injury and treatment, as well as his earlier 
statements concerning his left knee.  

In contrast, a diagnosis of chronic right knee pain was first 
noted in medical records in 1990, more than 18 years 
following service.  Although the veteran's current right knee 
disorder has been related to his service, this determination 
is based on the veteran's reported history rather than on the 
service medical records and VA medical records on file.  The 
Board accords much more weight to the more contemporaneous 
medical records and reports, as well as the statements of the 
veteran in 1972 and 1973, than it does to the veteran's more 
recent statements in the 1990s and the medical reports based 
on his statements.  The more contemporaneous reports and 
statements are more reliable and are less subject to faulty 
memory.

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
residuals of a right knee injury.  Accordingly, this claim is 
denied.

II.  Increased rating

Pursuant to the Board's 1996 remand, the veteran was 
scheduled for VA examinations in August 1996, July 1997, 
November 1997, May 1998, July 1999, and at least two 
scheduled fee basis examinations in January 2000.  The 
veteran failed to report for all these examinations.  The 
Board's 1996 remand advised the veteran of the requirements 
to appear for scheduled VA examinations under 38 C.F.R. 
§ 3.655.  Upon review of the record, the Board notes that the 
veteran only reported for one VA orthopedic examination, in 
January 1999.  At this VA examination, the examiner had been 
requested to examine the left knee; however, the veteran 
reported to the examiner that the injury was to the right 
knee, not the left knee.  Consequently, the right knee, 
rather than the left, was examined.  The RO, noting that this 
examination was inadequate to evaluate the left knee 
disability, scheduled the veteran for the subsequent VA 
examination in July 1999 as well as the fee basis 
examinations in January 2000.  The veteran failed to report 
for these examinations.  Evidence expected to be obtained at 
these examinations could have been used to evaluate the 
veteran's service-connected left knee disability.

The provisions of § 3.655 state that when a claimant fails to 
report for an examination scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b) (2001).  However, in this instance, the RO, in 
several letters as well as a September 2001 Supplemental 
statement of the case, denied the veteran's claim based on 
available evidence of record.  Accordingly, the Board will 
also consider the claim based on the available evidence of 
record.

As previously noted, the RO granted service connection for 
residuals of injury to the left knee in March 1973 and 
assigned a noncompensable rating under Diagnostic Code 7805 
on the basis of the service medical records, and a VA 
examination in February 1973 that referred to a left knee 
injury. 

The veteran's left knee disability was rated under the 
provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805. 
According to Diagnostic Code 7805, other scars are rated 
under the limitation of function of the area affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).  Here, the 
area affected is the left knee.  Normal flexion and extension 
of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate 
II (2001).  The Board has considered the application of 
Diagnostic Codes referable to limitation of motion of the 
leg.  Under Diagnostic Code 5260,  a 10 percent evaluation is 
warranted for 45 degree limitation of flexion of the leg.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2001).  Under 
Diagnostic Code 5261, a 10 percent evaluation requires that 
extension of the leg be limited to 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2001).

VA medical records from March 1989 to May 1990 including a VA 
Medical Center (VAMC) hospitalization reports dated in 
February and May 1990 do not show complaints, findings, or 
diagnoses pertaining to the veteran's service-connected left 
knee disability. VA medical records from April 1992 to May 
2001 show only complaints and treatment of a right knee 
disability.  These records contain no complaints, findings, 
diagnoses, or treatment of the veteran's service-connected 
left knee disability. 

As there are no findings or diagnoses pertaining to a left 
knee disability of record, the criteria for a compensable 
evaluation were not met.  Thus, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for a compensable evaluation for residuals of a left knee 
injury.  Accordingly, this claim is denied.

III.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, (VCAA), 38 U.S.C.A. §§ 5100 et. seq. was enacted into 
law.  Implementing regulations were published by VA in August 
2001, and (with exceptions concerning attempts to reopen 
claims) made effective from date of the law's enactment.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The VCAA 
eliminated the concept of a well-grounded claim and redefined 
VA's obligations with respect to the duty to notify and the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The United States Court has held that all provisions of the 
VCAA are potentially applicable to claims pending on the date 
of the law's enactment, and that concerns of fundamental 
fairness and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority.  See Holliday v. Principi, 14 Vet. App. 280 
(2001), mot. for recons. denied, 14 Vet. App. 327 (per curium 
order), mot. for full Court review denied, 15 Vet. App. 21 
(2001) (en banc order).  

The veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate his claims in Statement of the Case, Board 
Remand, and the Supplemental Statements of the Case issued 
during the pendency of the appeal.  The RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran relative to these claims has been obtained and 
associated with the claims folder.  The veteran was provided 
the opportunity to submit additional medical evidence or 
advise if such existed, he did not respond.  The veteran 
failed to report for multiple scheduled VA examinations both 
at the VA and fee basis.  It is presumed that the RO sent 
timely notice of the examination to the veteran at his most 
recent address of record.  See also Wamhoff v. Brown, 8 Vet. 
App. 517 (1996). 

Furthermore, the veteran, in 1993, requested a hearing before 
a member of the Board.  The RO scheduled the veteran to 
appear for hearings at the RO in May 1996 and October 1997; 
however, he failed to report.  The notices were sent to the 
veteran's address of record and were not returned by the 
United States Postal Service as undeliverable.  

The Board finds that the development and notifications to the 
veteran are sufficient and there is no indication in the file 
that there is any additional evidence that has not been 
associated with the claims file.  The veteran is not 
prejudiced by appellate review.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

Service connection for a right leg injury to include the 
right knee is denied.  A compensable evaluation for residuals 
of a left knee injury is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

